563 So.2d 1074 (1990)
Kevin SAFFOLD
v.
STATE.
CR 89-94.
Court of Criminal Appeals of Alabama.
May 11, 1990.
Kevin Saffold, pro se.
Don Siegelman, Atty. Gen., and Jean A. Therkelsen, Asst. Atty. Gen., for appellee.
TYSON, Judge.
Kevin Saffold appeals from the denial by the Circuit Court of Houston County of his petitions seeking post-conviction relief in Houston County Circuit Court cases numbered 86.909.60, 87-663.60, 87-936.60, and 88-340.60. In each of these four cases, the petition seeking post-conviction relief was denied following a hearing, but it appears from the record that the trial court did not make findings with reference to the issue *1075 concerning whether the appellant was entitled to treatment as a youthful offender, as is required by A.R.Crim.P.Temp., Rule 20.9(d).
Pursuant to the attorney general's motion, this cause is hereby remanded to the circuit court with directions that the trial judge make specific findings as required by Rule 20.9(d), A.R.Crim.P.Temp.
The attorney general's motion also asks that the trial court make specific findings of fact on the ineffective assistance claims as to each of the four petitions, as well as the youthful offender issue. This motion is hereby granted.
The trial court shall make due return to this court promptly, setting forth its specific findings of fact as to the issues raised in each of the four petitions.
For the reasons shown, this cause is remanded with directions.
REMANDED WITH DIRECTIONS.
All the Judges concur.